 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH ALAN SIERRA,                              No. 2:17-cv-2611 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    CDCR DIRECTOR, et al.,
15                       Defendants.
16

17          Plaintiff has filed his second request for an extension of time to file an amended

18   complaint. ECF No. 23. Good cause appearing, the request will be granted.

19          IT IS HEREBY ORDERED that:

20          1. Plaintiff’s request for an extension of time (ECF No. 23) is granted; and

21          2. Plaintiff is granted fifteen days from the service of this order in which to file an

22   amended complaint.

23   DATED: November 27, 2018

24

25

26

27

28
